--------------------------------------------------------------------------------

 
Exhibit 10.1

 
TRANSPORTATION SERVICE AGREEMENT

 
Contract Identification FT8945



This Transportation Service Agreement (Agreement) is entered into by Great Lakes
Gas Transmission Limited Partnership (Transporter) and TRANSCANADA PIPELINES
LIMITED (Shipper).


WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.


NOW, THEREFORE, Transporter and Shipper agree that the terms below constitute
the transportation service to be provided and the rights and obligations of
Shipper and Transporter.


1.
EFFECTIVE DATE: February 01, 2008



2.
CONTRACT IDENTIFICATION: FT8945



3.
RATE SCHEDULE: FT



4.
SHIPPER TYPE: Other



5.
STATE/PROVINCE OF INCORPORATION: Canada



6.
TERM: November 01, 2008 to October 31, 2009



7.
EFFECT ON PREVIOUS CONTRACTS:

 
This Agreement supersedes, cancels and terminates, as of the effective date
stated above, the following contract(s): N/A



8.
MAXIMUM DAILY QUANTITY (Dth/Day): 100,000

 
Please see Appendix A for further detail.



9.
RATES:

 
Unless Shipper and Transporter have agreed to a Discounted Rate, pursuant to
Section 19.2 of the General Terms and Conditions, or to a Negotiated Rate,
pursuant to Section 4.5 of the Rate Schedule named above, rates shall be
Transporter's maximum rates and charges plus all applicable surcharges in effect
from time to time under the applicable Rate Schedule (as stated above) on file
with the Commission unless otherwise agreed to by the parties in writing.
Provisions governing a Discounted Rate shall be set forth in this Paragraph 9.
Provisions governing a Negotiated Rate shall be set forth on Appendix B hereto.



10.
POINTS OF RECEIPT AND DELIVERY:

 
The primary receipt and delivery points are set forth on Appendix A.



11.
RELEASED CAPACITY:

 
N/A



12.
INCORPORATION OF TARIFF INTO AGREEMENT:

 
This Agreement shall incorporate and in all respects be subject to the "General
Terms and Conditions" and the applicable Rate Schedule (as stated above) set
forth in Transporter's FERC Gas Tariff, Second Revised Volume No. 1, as may be
revised from time to time. Transporter may file and seek Commission approval
under Section 4 of the Natural Gas Act (NGA) at any time and from time to time
to change any rates, charges or provisions set forth in the applicable Rate
Schedule (as stated above) and the "General Terms and Conditions" in
Transporter's FERC Gas Tariff, Second Revised Volume No. 1, and Transporter
shall have the right to place such changes in effect in accordance with the NGA,
and this Agreement shall be deemed to include such changes and any such changes
which become effective by operation of law and Commission Order, without
prejudice to Shipper's right to protest the same.


 
 

--------------------------------------------------------------------------------

 

13.
MISCELLANEOUS:

 
No waiver by either party to this Agreement of any one or more defaults by the
other in the performance of this Agreement shall operate or be construed as a
waiver of any continuing or future default(s), whether of a like or a different
character.



 
Any controversy between the parties arising render this Agreement and not
resolved by the parties shall be determined in accordance with the laws of the
State of Michigan.



14.
OTHER PROVISIONS:

 
It is agreed that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Partner, agent, management official or
employee of the Transporter or any director, officer or employee of any of the
foregoing, for any obligation of the Transporter arising under this Agreement or
for any claim based on such obligation and that the sole recourse of Shipper
under this Agreement is limited to assets of the Transporter.



 
Upon termination of this Agreement, Shipper's and Transporter's obligations to
each other arising under this Agreement, prior to the date of termination,
remain in effect and are not being terminated by any provision of this
Agreement.



15.
NOTICES AND COMMUNICATIONS:

 
All notices and communications with respect to this Agreement shall be in
writing and sent to the addresses stated below or at any other such address(es)
as may be designated in writing:

 

  ADMINISTRATIVE MATTERS     Great Lakes Gas Transmission Limited TRANSCANADA
PIPELINES LIMITED   Partnership 450 - 1st Street S.W.   5250 Corporate Drive
Calgary, AB T2P 5H1   
Troy, MI 48098 
Canada   Attn: Transportation Services Attn: Steve Pohlod

 

  PAYMENT BY ELECTRONIC TRANSFER     Great Lakes Gas Transmission Limited    
TRANSCANADA PIPELINES LIMITED   Partnership Attn: Angie Czenczek   JPMorgan
Chase Bank, Detroit, MI     ABA No: 072000326     Account No:  07308-43  

 
 
AGREED TO BY:

 

 
GREAT LAKES GAS TRANSMISSION 
   
LIMITED PARTNERSHIP 
   
By: Great Lakes Gas Transmission Company 
TRANSCANADA PIPELINES LIMITED         Operator and Agent for Great Lakes Gas    
Transmission Limited Partnership            By: /s/ Martin Wilde  By: /s/ Steve
Pohlod    Martin Wilde Steve Pohlod    Title:  Director, Marketing & Business 
Title:  Vice President, Commercial East   Operations Canadian Pipelines        
  By:  /s/ Max Feldman      Max Feldman        Title: Senior Vice President,
Canadian and      Eastern U.S. Pipelines

 
 
 

--------------------------------------------------------------------------------

 
APPENDIX A
Contract Identification FT8945
 
Date: February 01. 2008
Supersedes Appendices Dated: Not Applicable
 
Shipper: TRANSCANADA PIPELINES LIMITED
 
 
Maximum Daily Quantity (Dth/Day) per Location:
Begin Date
End Date
Point(s) of Primary Receipt
Point(s) of Primary Delivery
MDQ
(MAOP)
11/01/2008
10/31/2009
EMERSON
 
100,000
974
11/01/2008
10/31/2009
 
ST. CLAIR
100,000
974

 
 
 


 

--------------------------------------------------------------------------------